DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the amendment dated 10 September 2022, in which: 
Claims 1-24 are currently pending.
Claims 1, 6, 10, 11, 14, 16 and 19 are amended. 
Claims 23 and 24 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 12-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2020/0014591A, hereinafter “Choi”) in view of Jung et al. (US 2018/0150168, hereinafter “Jung”) and Bosch et al. (US 2013/0106779, hereinafter “Bosch”).
With respect to Claim 1 (Currently Amended), Choi teaches a touch display device (Choi: Fig. 1, 100; Para. [0026]), comprising:
a touch panel configured to be time-divisionally driven in at least one touch sensing period and at least one display period in each of a plurality of frames by a synchronization signal (Choi: Fig. 2; Para. [0031], [0045]) and including a plurality of touch electrodes (Choi: Fig. 1, TS; Para. [0035]); and
a touch driver configured to drive the touch panel (Choi: Fig. 6, 642), the touch driver including:
a touch sensing circuit configured to supply a touch driving signal to each of the plurality of touch electrodes, to receive an analog touch sensing signal from each of the plurality of touch electrodes (Choi: Fig. 1 and 2; Para. [0035]);
a touch control circuit configured to generate a pulse width modulation (PWM) signal having a plurality of pulses and to receive the digital sensing data to determine a touch, the touch driving signal being based on the PWM signal (Choi: Fig. 6; Para. [0091]); and
a timing control circuit configured to provide an output signal to the touch sensing circuit (Choi: Para. [0038] – [0041]; Fig. 1, 150).
Choi fails to expressly disclose:
sample an integral value of the analog touch sensing signal based on a sampling timing to output a digital sensing data, and
control the sampling timing of the integral value of the analog touch sensing signal.
However, Jung teaches:
sample an integral value of the analog touch sensing signal based on a sampling timing to output a digital sensing data (Jung: Fig. 4A-B; Para. [0085]), and
Therefore, it would be obvious to one of ordinary skill in the art to modify the touch display device, as taught by Choi, to incorporate the ADC process, as taught by Jung, in order to reduce the influence between the touch sensing period and the sensing data transmission period (Jung: Para. [0119]).
The combination of Choi as modified by Jung fails to expressly disclose:
adjust the sampling timing of the integral value of the analog touch sensing signal (Jung: Para. [0103], [0104]).
However, Bosch discloses:
adjust the sampling timing of the integral value of the analog touch sensing signal (Bosch: Para. [0066], [0068], adjusting the sampling rate (integration time) for which the receiver 630 may sample the return signals from the touch screen 65).
Therefore, it would be obvious to one of ordinary skill in the art to modify the touch display device, as taught by Choi and Jung, to incorporate adjusting the integration time for which the receiver may sample the return signals, as taught by Bosch, in order to compensate for noise during touch detection operations (Bosch: Para. [0066], [0073]).

With respect to Claim 2, the combination of Choi as modified by Jung and Bosch teaches the touch display device of claim 1, wherein the touch sensing circuit includes:
a plurality of sensing units configured to integrate the analog touch sensing signal and to sample the integral value of the analog touch sensing signal; and
an analog to digital converter (ADC) configured to convert the integral value of the analog touch sensing signal into the digital sensing data (Jung: Para. [0085]).

With respect to Claim 3, the combination of Choi as modified by Jung and Bosch teaches the touch display device of claim 2, wherein each of the plurality of sensing units includes:
a preamplifier configured to output the touch driving signal to the plurality of touch electrodes;
an integrator configured to integrate the analog touch sensing signal to generate the integral value of the analog touch sensing signal; and
a sample and hold circuit configured to sample and hold the integral value of the analog touch sensing signal (Jung: Fig. 4B).

With respect to Claim 4, the combination of Choi as modified by Jung and Bosch teaches the touch display device of claim 3, wherein:
the plurality of frames includes at least a first frame and a second frame following the first frame;
the touch driving signal is the PWM signal;
the timing control circuit includes a sampling controller, and the output signal of the timing control circuit is a sampling control signal; and
if an operation period of the analog to digital converter (ADC) overlaps the at least one display period in the first frame, the sampling controller is configured to output the sampling control signal to the sample and hold circuit to advance the sampling timing of the integral value of the analog touch sensing signal in at least one touch sensing period in the second frame (Jung: Para. [0255]).

With respect to Claim 12, the combination of Choi as modified by Jung and Bosch teaches the touch display device of claim 2, wherein the touch sensing circuit further includes:
a data compensator configured to compensate for the digital sensing data output from the analog to digital converter to generate a digital compensated sensing data (Jung: Fig. 4A, 420).

With respect to Claim 13, the combination of Choi as modified by Jung and Bosch teaches the touch display device of claim 12, wherein the data compensator is configured to determine a sensing data corresponding to a touch sensing signal not sampled by the sensing units and to add the sensing data to the digital sensing data from the analog to digital converter (ADC) to generate the digital compensated sensing data (Jung: Para. [0195] – [0200]).

Method claims (14, 15 & 20) are drawn to the method of using the corresponding apparatus claimed in claims (1, 2 & 13).  Therefore, method claims (14, 15 & 20) correspond to apparatus claims (1, 2 & 13) and are rejected for the same reasons of obviousness as used above.

With respect to Claim 20, the combination of Choi as modified by Jung and Bosch teaches the method of claim 14, further comprising:
determining a sensing data corresponding to a touch sensing signal that corresponds to the last of the plurality of pulses of the PWM signal and is not sampled in the sampling of the integral value, and
adding the sensing data to the digital sensing data to generate a compensated sensing data, wherein the controlling of the sampling timing includes advancing the sampling timing so that the touch sensing signal corresponding to the last of the plurality of pulses of the PWM signal is not sampled, and
wherein the determining of a touch includes determining presence of a touch and a touch position based on the compensated sensing data (Jung: Para. [0195] – [0200]).

With respect to Claim 21, the combination of Choi as modified by Jung and Bosch teaches the method of claim 14, wherein the determining of a touch includes determining presence of a touch and a touch position based on the digital sensing data (Jung: Para. [0200]).

With respect to Claim 22, the combination of Choi as modified by Jung and Bosch teaches the method of claim 14, wherein the at least one touch sensing period includes a plurality of touch sensing periods, and
wherein the determining of a touch includes respectively determining different types of touches in the plurality of touch sensing periods in at least one of the plurality of frames (Choi: Fig. 1; Para. [0052]).

Allowable Subject Matter
Claims 5, 7-11, 16-19, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.


Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-4, 12-15 and 20-22 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625